UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1384


CLARENCE B. RIDOUT,

                Plaintiff – Appellee,

          v.

KEP MORRISVILLE REALTY, LLC, A New York limited liability
company,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cv-00453-F)


Submitted:   January 5, 2012                 Decided:   January 12, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George F. Sanderson, III, ELLIS & WINTERS, LLP, Raleigh, North
Carolina; C. Scott Meyers, ELLIS & WINTERS, LLP, Greensboro,
North Carolina, for Appellant. William Woodward Webb, THE
EDMISTEN & WEBB LAW FIRM, Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clarence B. Ridout filed a Complaint in the district

court    alleging   that    KEP   Morrisville         Realty,     LLC,   (“KEP”)

breached a real estate contract (“the Contract”) between the two

parties.    Ridout claimed that KEP had refused to pay ad valorem

taxes on certain property, as provided under the Contract.                    In

response, KEP asserted that it had no obligation to pay the

taxes because Ridout had breached an implied Contract provision

requiring him to make a reasonable effort to sell or lease the

property in question.        Ridout moved for summary judgment, and

the district court granted Ridout’s motion.               KEP timely appeals.

           As a threshold matter, KEP contends that the district

court erred in resolving the summary judgment motion without

considering two affidavits submitted by KEP.                This court reviews

a district court’s ruling on the admissibility of an affidavit

for abuse of discretion.      Nader v. Blair, 549 F.3d 953, 963 (4th

Cir. 2008).

           Under    North   Carolina       law, 1   the   parol   evidence   rule

prohibits consideration of evidence concerning discussions that

transpired before or during execution of a contract that would

vary the terms of the contract.            Drake v. Hance, 673 S.E.2d 411,


     1
       The parties agree that under the Contract, North Carolina
law applies.



                                       2
413   (N.C.    Ct.   App.   2009).         However,      parol       evidence     may    be

admissible to help construe an ambiguous written document, or

where there is evidence of mutual mistake or fraud.                         Id.       Here,

the district court correctly determined that KEP did not allege

fraud,    mistake,    or    ambiguity,          and    thus    did    not   abuse       its

discretion in refusing to consider the affidavits in question.

              Next, KEP contends that the district court erred in

granting    summary    judgment      to    Ridout.        We    review      a   district

court’s grant of summary judgment de novo.                      Brandt v. Gooding,

636 F.3d 124, 132 (4th Cir. 2011).                A court “shall grant summary

judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.”       Fed. R. Civ. P. 56(a).              For a non-moving party

to present a genuine issue of material fact, “[c]onclusory or

speculative      allegations    do        not    suffice,       nor     does      a    mere

scintilla of evidence in support of [the non-moving party’s]

case.”     Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002) (internal quotation marks omitted).

              KEP asserts that the district court erred in granting

summary    judgment   to    Ridout    based       on   its    conclusion        that    the

Contract did not explicitly or implicitly require Ridout to make

reasonable efforts to sell or lease the property designated as

the New Ridout Property.          KEP asserts that the Contract, taken



                                           3
as a whole, imposes that obligation on Ridout and that otherwise

the obvious intent of the parties is thwarted.

            In    North      Carolina,    to    determine        the   intent    of   the

parties, a court considers “the language used, the situation of

the parties, and objects to be accomplished.”                      Carter v. Barker,

617 S.E.2d 113, 116-17 (N.C. App. 2005).                     A contract not only

encompasses “its express provisions but also all such implied

provisions      as     are   necessary    to   effect      the    intention      of   the

parties unless express terms prevent such inclusion.”                           Lane v.

Scarborough, 200 S.E.2d 622, 624 (N.C. 1973).                          “If it can be

plainly seen from all the provisions of the instrument taken

together     that      the    obligation       in   question       was    within      the

contemplation of the parties when making their contract or is

necessary to carry their intention into effect, the law will

imply the obligation and enforce it.”                   Id. at 625.             However,

when the language of a contract “is plain and unambiguous, the

construction of the agreement is a matter of law; and the court

may not ignore or delete any of its provisions, nor insert words

into it, but must construe the contract as written.”                          Hodgin v.

Brighton, 674 S.E.2d 444, 446 (N.C. Ct. App. 2009).

            Our      review    of   the    record     convinces          us   that    the

district    court       correctly   interpreted       the    plain       language     and

purpose    of    the    Contract,   and    held     that    the    parties      did   not

intend to imply into the Contract a term obligating Ridout to

                                           4
make       reasonable      efforts   to   sell    or    lease      the     New     Ridout

Property.         Therefore, the court did not err in granting summary

judgment to enforce KEP’s unambiguous obligation to pay the ad

valorem taxes. 2

              Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal      contentions      are   adequately     presented      in   the     materials

before      the    court    and   argument    would    not   aid     the    decisional

process.

                                                                                 AFFIRMED




       2
       KEP’s claim that Ridout did not act in good faith in
exercising his discretion not to lease or sell the New Ridout
Property also fails.      As discussed above, Ridout had no
obligation under the Contract to make efforts to sell or lease
the New Ridout Property, and therefore his decision to retain
the property cannot be found unreasonable or lacking in good
faith.




                                          5